Citation Nr: 1644180	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-22 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gall bladder disorder, also claimed as acalculous cholecystis.

3.  Entitlement to service connection for inguinal hernia.

4. Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September to December 2002, February 2003 to May 2004, and from July 2011 to January 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

For the reasons noted below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Turning first to the Veteran's claim for a disability rating in excess of 50 percent for PTSD, the record reflects he last underwent a VA examination pertaining to this disability in February 2009- over six years ago.  Moreover, the Veteran asserts that his PTSD has worsened in severity since the February 2009 examination, as evidenced by several VA treatment records and private psychological evaluations showing his continued treatment for PTSD.  Given the Veteran's contentions and the available medical evidence, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As for the Veteran's claims for service connection, the Board notes that the Veteran's service treatment records are completely silent regarding any complaints, treatment or diagnoses pertaining to these claimed disorders.  Since his military service, private VA treatment records show the Veteran has been diagnoses with inguinal hernia, sinus problems, and gall bladder disorder/ acalculous cholecystis.  The Veteran has also submitted private treatment records from his private physician.  Dr. Yocum provided the following opinion regarding the diagnosed inguinal hernia and sinus condition:  "diagnosis and treatment of this condition which persists to the present during active military service should qualify same for service connection."  However, Dr. Yocum did not provide a rationale for these findings.  Further, the Veteran has not been provided a VA examination for any of his claims for service connection, which he maintains began during service and have continued since.  

Based on the above, the Board finds VA compensation examinations are necessary prior to adjudication of the Veteran's claims to determine whether they are related to or had their onset in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the AOJ also should attempt to obtain any VA or private treatment records not currently associated with the claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his claimed disorders since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA examination with the appropriate medical professional to determine the nature and severity of his PTSD.  The record should be made available to and reviewed by the examiner.  The examiner should conduct any necessary tests.

The examiner is requested to identify the nature and severity of all manifestations of the Veteran's PTSD, and to comment upon the social and occupational impairment resulting from such disability.

A rationale for any opinion offered should be provided.

3.  Schedule the Veteran for VA examinations with the appropriate medical professionals to determine the nature and etiology of his claimed gall bladder disorder, inguinal hernia, and sinus condition.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that they are related to any period of active service or any incident of service.

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

